DETAILED ACTION
Claim Objections
Claims 18-20 are objected to because of the following informalities:
Regarding claims 18-20, each of the claims recite an “apparatus” in the preamble, but depend from claim 15, which is directed to a method. It appears that claims 18-20 should depend instead from claim 17, which is directed to an apparatus. To expedite prosecution, the examiner will consider claims 18-20 to depend from claim 17.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10, and 17, the Specification fails to disclose how to perform the method step of “finding a contaminant location at a first sensor that is disposed within the volume.” The only reference in the Specification to this step is in regard to step 104, which the Specification 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 17, it is not clear how one performs the step of “finding a contaminant location at a first sensor that is disposed within the volume.” Method 100, as shown in Fig. 1, is described by Applicant as being a method for “finding a contaminant source in a volume of flowing fluid.” It is not clear precisely how one finds a contaminant source in a volume of flowing fluid by finding a contaminant location within the volume.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite mathematical concepts and/or mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG), as set forth in MPEP § 2106.
Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-9 are directed to a method.
Claims 10-20 are directed to an apparatus.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
mapping a boundary of a volume of flowing fluid;
partitioning the volume by a computational mesh;
finding a contaminant location at a first sensor that is disposed within the volume;
obtaining a measured velocity of the flowing fluid within the volume at a past time; generating a reversed velocity vector field within the mesh, in response to the measured velocity;
time stepping the contaminant location from the first sensor into future time along the reversed velocity vector field, while time stepping the reversed velocity vector field into past time, until the contaminant location intersects the boundary of the volume; and
finding a contaminant source at the intersection of the time stepped contaminant location with the boundary of the volume.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 1 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 2 recites:

These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 2 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 3 recites:
wherein generating the reversed velocity vector field includes setting the measured velocity as a boundary condition of computational fluid dynamics equations that describe the flowing fluid within the boundary of the volume, solving the computational fluid dynamics equations to estimate a velocity vector field, and reversing the velocity vector field to generate the reversed velocity vector field.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 3 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 4 recites:
wherein the boundary of the volume includes surfaces of components within the volume, and the surfaces of the components set boundary conditions of the computational fluid dynamics equations.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 4 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 5 recites:
expanding a radius of the contaminant location during the time stepping.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 5 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 6 recites:
wherein the boundary of the volume includes surfaces of components within the volume.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 6 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 7 recites:
solving an inverse problem using the contaminant source as an initial guess.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 7 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 8 recites:
wherein efficiency of the computation is improved by pre- computing and storing the computational mesh and updating the computational mesh when the boundary of the volume is updated.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 8 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 9 recites:
implementing an action to mitigate the contaminant source.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 9 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 10 recites:

partitioning the volume by a computational mesh;
finding a contaminant location at a first sensor that is disposed within the volume;
obtaining a measured velocity of the flowing fluid within the volume at a past time; generating a reversed velocity vector field within the mesh, in response to the measured velocity;
time stepping the contaminant location from the first sensor into future time along the reversed velocity vector field, while time stepping the reversed velocity vector field into past time, until the contaminant location intersects the boundary of the volume; and
finding a contaminant source at the intersection of the time stepped contaminant location with the boundary of the volume.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 10 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 11 recites:
wherein generating the reversed velocity vector field includes setting a velocity vector field uniformly equal to the measured velocity and then reversing the velocity vector field.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 11 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 12 recites:
wherein generating the reversed velocity vector field includes setting the measured velocity as a boundary condition of computational fluid dynamics equations that describe the flowing fluid within the boundary of the volume, solving the computational fluid dynamics equations to estimate a velocity vector field, and reversing the velocity vector field to generate the reversed velocity vector field.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that 
Claim 13 recites:
wherein the boundary of the volume includes surfaces of components within the volume, and the surfaces of the components set boundary conditions of the computational fluid dynamics equations.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 13 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 14 recites:
expanding a radius of the contaminant location during the time stepping.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 14 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 15 recites:
wherein the boundary of the volume includes surfaces of components within the volume.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 15 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 16 recites:

These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 16 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 17 recites:
mapping a boundary of a volume of flowing fluid;
partitioning the volume by a computational mesh;
finding a contaminant location at a first sensor that is disposed within the volume;
obtaining a measured velocity of the flowing fluid within the volume at a past time; generating a reversed velocity vector field within the mesh, in response to the measured velocity;
time stepping the contaminant location from the first sensor into future time along the reversed velocity vector field, while time stepping the reversed velocity vector field into past time, until the contaminant location intersects the boundary of the volume; and
finding a contaminant source at the intersection of the time stepped contaminant location with the boundary of the volume.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 17 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 18 recites:
wherein generating the reversed velocity vector field includes setting a velocity vector field uniformly equal to the measured velocity and then reversing the velocity vector field.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that 
Claim 19 recites:
wherein generating the reversed velocity vector field includes setting the measured velocity as a boundary condition of computational fluid dynamics equations that describe the flowing fluid within the boundary of the volume, solving the computational fluid dynamics equations to estimate a velocity vector field, and reversing the velocity vector field to generate the reversed velocity vector field.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 19 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 20 recites:
wherein the boundary of the volume includes surfaces of components within the volume, and the surfaces of the components set boundary conditions of the computational fluid dynamics equations.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that are used merely as a tool to implement the abstract ideas. Thus, claim 20 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claims 1-8 do not recite any additional elements.
Because the abstract ideas in a claim can only be integrated into a practical application by the additional elements of a claim, either individually or in combination (see MPEP § 
Claim 9 recites:
at least one of securing flow to the contaminant source or repairing a leak at the contaminant source.
These actions merely represent insignificant extra-solution activity that does not impose meaningful limits on performing the abstract ideas recited in the claim, and is only nominally or tangentially related to the claimed abstract ideas.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 9 is directed to the judicial exceptions.
Claim 10 recites the additional elements of:
A non-transitory computer readable medium embodying computer executable instructions which when executed by a computer cause the computer to facilitate the method of.
The computer and computer-readable medium represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a computer and computer-readable medium do not integrate the abstract ideas into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 10-16 are directed to the judicial exceptions.
Claim 17 recites the additional elements of:

at least one processor, coupled to the memory, and operative by the computer executable instructions to facilitate a method of.
The memory and processor represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a memory and processor do not integrate the abstract ideas into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claims 17-20 are directed to the judicial exceptions.
Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claims 1-8, as discussed with respect to Step 2A Prong Two, no additional elements are recited. Therefore, there are no additional elements to provide an inventive concept that makes the claims amount to significantly more than the abstract ideas. For these reasons, there are no inventive concepts in claims 1-8, and claims 1-8 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claim 9, as discussed with respect to Step 2A Prong Two, the securing flow or repairing a leak are insignificant extra-solution activities that are recited at a high level of generality, and is also well-understood, routine, and conventional. The examiner takes Official Notice that it is common sense to repair contaminant leaks when they are discovered. For example, 
For these reasons, there is no inventive concept in claim 9, and claim 9 is therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 10-16, as discussed with respect to Step 2A Prong Two, the additional elements of a computer-readable medium and computer amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Even when considered in combination, these additional elements represent mere instructions to apply an exception, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 10-16, and claims 10-16 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 17-20, as discussed with respect to Step 2A Prong Two, the additional elements of a memory and processor amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere 
Even when considered in combination, these additional elements represent mere instructions to apply an exception, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 17-20, and claims 17-20 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poungkrajon, “Assuring asset integrity through improving the accuracy of leakage source identification of a permanently installed subsea leak detection system using artificial neural networks,” (hereinafter Poungkrajon).
Regarding claim 1, Poungkrajon teaches a method comprising:

partitioning the volume by a computational mesh (“The next stage, after the model has been well defined, is the meshing process,” p. 54);
finding a contaminant location at a first sensor that is disposed within the volume (“The 120 inputs represent the methane concentration measured by methane sniffers at six different locations every hundred seconds for twenty time steps from gas releases (6 sensors * 20 times = 120 inputs),” p. 62);
obtaining a measured velocity of the flowing fluid within the volume at a past time (“The velocity of current and turbulence in the considered area is shown in Figure 22,” p. 55);
generating a reversed velocity vector field within the mesh, in response to the measured velocity (“The direct inverse approach is the methodology that solves the inverse problem by reversing the governing equations, which can describe cause–effect relations. The implication is that this modelling method basically starts from the end result running simulations counting down time to zero in decremental steps in order to obtain the contaminant concentration evolution (from end point to starting point,” p. 29);
 time stepping the contaminant location from the first sensor into future time along the reversed velocity vector field, while time stepping the reversed velocity vector field into past time, until the contaminant location intersects the boundary of the volume (“For reverse simulation we assume that the event is taking place during the period between 0s and 200s. Therefore the distributions of airflow and transient pollutant concentration at t = 200s become an initial data 
finding a contaminant source at the intersection of the time stepped contaminant location with the boundary of the volume (“At this point the pollutant source can be identified by the location that contains the highest concentration,” p. 31).
Regarding claim 10, Poungkrajon teaches a non-transitory computer readable medium embodying computer executable instructions which when executed by a computer cause the computer (“Therefore, in order to solve more complex problems, it is advantageous to use computers and software to build the model as well as optimize any parameters of the artificial neural network,” p. 42) to facilitate the method of:
mapping a boundary of a volume of flowing fluid (“We have created a model that represents the area for which leak detection systems were installed partitioning the volume by a computational mesh,” p. 52);
partitioning the volume by a computational mesh (“The next stage, after the model has been well defined, is the meshing process,” p. 54);
finding a contaminant location at a first sensor that is disposed within the volume (“The 120 inputs represent the methane concentration measured by methane sniffers at six different locations every hundred seconds for twenty time steps from gas releases (6 sensors * 20 times = 120 inputs),” p. 62);
obtaining a measured velocity of the flowing fluid within the volume at a past time (“The velocity of current and turbulence in the considered area is shown in Figure 22,” p. 55);
generating a reversed velocity vector field within the mesh, in response to the measured velocity (“The direct inverse approach is the methodology that solves the inverse problem by 
 time stepping the contaminant location from the first sensor into future time along the reversed velocity vector field, while time stepping the reversed velocity vector field into past time, until the contaminant location intersects the boundary of the volume (“For reverse simulation we assume that the event is taking place during the period between 0s and 200s. Therefore the distributions of airflow and transient pollutant concentration at t = 200s become an initial data point for the inverse CFD modelling. Later, CFD starts solving the transport equation from this moment using negative time steps until reaching t = 0s,” p. 31); and
finding a contaminant source at the intersection of the time stepped contaminant location with the boundary of the volume (“At this point the pollutant source can be identified by the location that contains the highest concentration,” p. 31).
Regarding claim 17, Poungkrajon teaches an apparatus comprising:
a memory embodying computer executable instructions; and at least one processor, coupled to the memory, and operative by the computer executable instructions (“Therefore, in order to solve more complex problems, it is advantageous to use computers and software to build the model as well as optimize any parameters of the artificial neural network,” p. 42) to facilitate a method of:
mapping a boundary of a volume of flowing fluid (“We have created a model that represents the area for which leak detection systems were installed partitioning the volume by a computational mesh,” p. 52);

finding a contaminant location at a first sensor that is disposed within the volume (“The 120 inputs represent the methane concentration measured by methane sniffers at six different locations every hundred seconds for twenty time steps from gas releases (6 sensors * 20 times = 120 inputs),” p. 62);
obtaining a measured velocity of the flowing fluid within the volume at a past time (“The velocity of current and turbulence in the considered area is shown in Figure 22,” p. 55);
generating a reversed velocity vector field within the mesh, in response to the measured velocity (“The direct inverse approach is the methodology that solves the inverse problem by reversing the governing equations, which can describe cause–effect relations. The implication is that this modelling method basically starts from the end result running simulations counting down time to zero in decremental steps in order to obtain the contaminant concentration evolution (from end point to starting point,” p. 29);
 time stepping the contaminant location from the first sensor into future time along the reversed velocity vector field, while time stepping the reversed velocity vector field into past time, until the contaminant location intersects the boundary of the volume (“For reverse simulation we assume that the event is taking place during the period between 0s and 200s. Therefore the distributions of airflow and transient pollutant concentration at t = 200s become an initial data point for the inverse CFD modelling. Later, CFD starts solving the transport equation from this moment using negative time steps until reaching t = 0s,” p. 31); and


Applicant should note that while claims 2-9, 11-16, and 18-20 are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. §§ 101 and 112, and are not otherwise allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamann et al., US 2012/0203516 A1 teaches mapping a boundary of a volume of flowing fluid (202, Fig. 2), partitioning the volume by a computational mesh (204, Fig. 2), and solving boundary value problems to determine solutions with respect to the volume of flowing fluid (202-216, Fig. 2), but without the other particular steps of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leo T Hinze/
Patent Examiner
AU 2853
19 March 2022


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853